Title: To Thomas Jefferson from Willink & Van Staphorst, 16 February 1789
From: Willink & Van Staphorst
To: Jefferson, Thomas



Amsterdam 16 February 1789

Your Excellency’s favor of 2 Inst. advising Your draft on us of that date for Bo. ƒ2281.5 did not reach us until the 14th. a Post later than it ought and that the Bill was presented to us; A Circumstance We request you to guard against in future, as it is totally irregular to accept or pay Bills specifying to have been advised, until, the Arrival of same. This will be charged as you desire to the United States of America.
We inclose your Excellency’s Copy of our Letter of this date to the Board of Treasury, transmitting the Account Current of the U.S. up to 31 Ulto. To the Balance due by us thereon ƒ123,674 will be to be added the Net Proceeds of 103 Bonds, yet to be delivered to the subscribers for the 200 lately engaged. There will then be a Deficiency of Provision for the June Interest of about ƒ100,000. Our Efforts hitherto to extend the Sale to this Amount  and to furnish Your Excellency, some Monies towards the Objects entrusted to you by Congress, have been unavailing; Rely, We will continue them with all activity, and with pleasure give Your Excellency, the most early Intelligence of our Success; But We cannot flatter ourselves it will be speedy, for the reasons We assign to the Commissioners of the Treasury. We are respectfully Your Excellency’s Most obedient and very humble servants,

Wilhem Janwillink
Nico & Jacob van Staphorst

